Citation Nr: 1638683	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus type II to include on a secondary basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The Veteran served on active duty from August 1992 to June 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Board remanded the appeal for additional development.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Report of VA examination dated in December 2014 reflects a diagnosis of diabetes mellitus type II-it was noted that it was initially diagnosed in 2006.  The examiner opined that diabetes mellitus type II less likely than not had its onset in service or within the initial post separation year, and it was less likely than not that service-connected left knee disability caused or aggravated diabetes.  The examiner explained that, while service treatment records STRs document 3 sugar readings (141 in 2000; 107 and 109 in 2002), none of the reading are shown to be "fasting blood sugar readings."  Therefore, "for random readings these would not be considered abnormal" and do not demonstrate onset of diabetes in service-noting that diabetes is further not shown in the year following service discharge.  

In rendering a negative opinion, the examiner appeared to rely heavily on the fact that the 3 sugar readings noted were not shown to be fasting blood sugar readings.  However, STRs also reflect that a fasting blood sugar of 117 was recorded in April 2002, shortly before his discharge from service.  In light of this record, the Board finds that an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The December 2014 on diabetes mellitus should be returned to the examiner for an addendum that addresses whether diabetes as likely as not (50 percent or greater probability) had its onset in service or is otherwise related to service.  The opinion should address the April 2002 clinical record reflecting FBS (fasting blood sugar) of 117, shortly before his discharge from service.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

If the examiner who provided the December 2014 opinion is unavailable, the file should be forwarded to another appropriate examiner.  The Veteran should only be re-examined if deemed necessary by the examiner.

2.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the claims. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

